Case 1:08-cv-01034-AT Document 805-3 Filed 12/14/20 Page 1 of 4




            Appendix 3
        Case 1:08-cv-01034-AT Document 805-3 Filed 12/14/20 Page 2 of 4



                                                        USDC SDNY
UNITED STATES DISTRICT COURT                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                           ELECTRONICALLY FILED
DAVID FLOYD, et al.,                                    DOC #:
                                                        DATE FILED:
                              Plaintiffs,

               -against-


CITY OF NEW YORK,                                                 08 Civ. 1034 (AT)

                              Defendant.
KELTON DAVIS, et al.,

                              Plaintiffs,

               -against-
                                                                  10 Civ. 699 (AT)

CITY OF NEW YORK,

                              Defendant.
JAENEAN LIGON, et al.,

                              Plaintiffs,

               -against-                                          12 Civ. 2274 (AT)


CITY OF NEW YORK,                                                      ORDER

                              Defendant.
ANALISA TORRES, District Judge:

        On July 19, 2018, this Court ordered the parties to submit a joint proposal for a pilot
program to study the electronic recording of first- and second-level police-citizen encounters.
ECF No. 619. On August 9, 2018, this Court further ordered that the proposed program study
the use of body-worn cameras (“BWCs”) in first-level encounters. ECF No. 634. The parties
then asked the Monitor to develop the required program. After consulting with the parties, the
Monitor submitted a proposal on November 9, 2018, ECF No. 660-1, and submitted a revised
proposal (the “Combined Pilot”) on January 29, 2019, ECF No. 687. This Court approved the
Combined Pilot on February 7, 2019. ECF No. 691.
        Case 1:08-cv-01034-AT Document 805-3 Filed 12/14/20 Page 3 of 4




         The Combined Pilot was a study using graduate students riding in police cars with New
York City Police Department (“NYPD”) officers to observe police-citizen encounters. Because
of the COVID-19 pandemic, that study is now not advisable. Accordingly, on December 14,
2020, the Monitor made a submission asking this Court to vacate its February 7, 2019 order for
the Combined Pilot and, in place of that order, enter a new order requiring two things. ECF No.
805. First, the Monitor requested that the new order require the City to implement the plan it
developed to make some of the policy changes that the Combined Pilot would have studied (the
“Alternative Plan”), which is detailed in the City’s February 21, 2020, August 18, 2020, and
September 9, 2020 letters included as Appendix 1 to the Monitor’s submission and as Exhibit A
to this order. Second, the Monitor requested that the new order require the City to give full
support to certain studies designed to capture information that the Combined Pilot would have
developed (the “Proposed Studies”), which are described in the memoranda included as
Appendix 2 to the Monitor’s submission and as Exhibit B to this order.

        The Alternative Plan has two parts. First, it will require NYPD officers citywide to
activate their BWCs for first-level encounters, except when officers have those encounters (a) in
situations that the NYPD has designated as “do not record” situations; (b) while addressing
motor vehicle accidents; (c) in situations where a person requires medical assistance, except that
the involvement of an emotionally disturbed person is not a reason for not recording; or (d) while
taking reports on past crimes. Second, it will require officers to manually enter information into
a form on evidence.com: for first-level encounters, officers must enter the level of the encounter;
for second-level encounters, officers must enter the level of the encounter, the race and gender of
the primary person encountered, and whether multiple persons were encountered. The manually
entered information supplements the information that would be automatically captured by the
BWC recordings: date, time, officer and supervisor information, assignment information, and
length of recording.

        The Proposed Studies will examine officers’ compliance with applicable legal
requirements in police-citizen encounters, racial disparities in officers’ compliance and
escalation in those encounters, and whether those encounters are appropriately documented. As
with the Combined Pilot, the Proposed Studies can succeed only if the City embraces them by
funding them and fully supporting them as directed by the Monitor.

        Together, the Alternative Plan and Proposed Studies are an appropriate and adequate
substitute for the Combined Pilot in light of the circumstances. Accordingly, it is hereby
ORDERED that:

       1. This Court’s February 7, 2019 order requiring the Combined Pilot is VACATED.

       2. The Alternative Plan, described in the letters attached as Exhibit A to this order, is
          APPROVED, and the City is ordered to implement the requirements of that Plan.

       3. The Proposed Studies, described in the memoranda attached as Exhibit B to this
          order, are APPROVED, and the City is ordered to provide all necessary funding for
          those Studies and full support for their implementation as directed by the Monitor.


                                                2
       Case 1:08-cv-01034-AT Document 805-3 Filed 12/14/20 Page 4 of 4




      SO ORDERED.

Dated: ___ 2020
       New York, New York



                                                        ANALISA TORRES
                                                    United States District Judge




                                     3
